Citation Nr: 1421276	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2013, the Veteran participated in a videoconference hearing before the undersigned, and a transcript of that hearing is of record.


REMAND

With regard to the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus, due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran received an audiological examination in June 2011.  The examiner found that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to service.  In part, the examiner based that opinion on a finding that the Veteran had normal hearing exiting service, without any change in his hearing.  The examiner does not appear to have considered the Veteran's contentions that he has experienced symptoms associated with hearing loss and tinnitus continually since his release from service in 1969.  Accordingly, an additional opinion should be solicited on remand that addresses the nature and severity of any bilateral hearing loss disability and tinnitus. 

With regard to the claim of entitlement to a rating in excess of 30 percent for anxiety disorder, the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran last received an examination addressing the severity of his psychiatric condition in June 2011.  During the Veteran's August 2013 hearing before the undersigned, the Veteran stated that his condition had worsened since the time of his June 2011 examination.  Accordingly, the Veteran should be provided an examination that addresses the current manifestations of the Veteran's service-connected anxiety condition.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records since September 2011 and any private medical records that are not already of record.

2.  Then, schedule the Veteran for a VA audiological examination with an examiner of appropriate expertise to determine the nature and etiology of any bilateral hearing loss disability and tinnitus.  The examiner must review the claims file and must note that review in the report.  After a discussion of the nature and severity of the Veteran's bilateral hearing loss disability and tinnitus, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss disability and tinnitus are etiologically related to service, to include in-service noise exposure.  For the purpose of rendering an opinion, the examiner should assume that the Veteran currently has tinnitus and that the Veteran was exposed to loud noise in service, such as combat noise while serving on a helicopter gunship.  

3.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with anxiety disorder.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.  The examiner should provide an opinion regarding the level of social and occupational impairment caused by anxiety disorder and should discuss the symptoms resulting in that level of impairment.

4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

